Citation Nr: 1000795	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  97-27 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for migraine 
headaches, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran had active military service from August 1954 to 
June 1956.

This matter arises from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Commonwealth of Puerto Rico, which denied an 
increased evaluation for migraine headaches.

In May 2000, the Veteran testified before a Hearing Officer.  
A copy of the hearing transcript is associated with the 
claims folder and has been reviewed.

In October 2002, the Board issued a decision that denied a 
disability rating in excess of 30 percent for migraine 
headaches.  The Veteran appealed that decision. In May 2003, 
the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion of the parties and vacated the 
Board's October 2002 decision.  The Board remanded the matter 
to the RO in November 2003 for the purpose of curing due 
process deficiencies that were raised in the Joint Motion.  
The matter was returned to the Board in December 2004 for 
further appellate consideration.

This appeal also stems from a July 1997 rating decision that 
denied service connection for an acquired psychiatric 
disability, secondary to service-connected migraine 
headaches.  The Board remanded the matter in October 2003 in 
order to obtain additional evidence.  In December 2004, the 
Veteran's claims folder was returned to the Board for 
appellate consideration.

In April 2005, the Board denied the Veteran's service 
connection claim for an acquired psychiatric disability and 
for a rating in excess of 30 percent for migraine headaches.  
The Veteran appealed that decision.  In August 2006, the 
Court vacated the Board's April 2005 decision and remanded 
the case to the Board for compliance with the instructions in 
the August 2006 Joint Motion.

In April 2007, the Board remanded the case for further 
development. 

In December 2007, the Board increased the rating for migraine 
headaches from 30 to 50 percent, and denied service 
connection for an acquired psychiatric disability.  The 
Veteran subsequently appealed the December 2007 decision to 
the extent that it denied a rating in excess of 50 percent 
for migraine headaches, and by Order dated in March 2009, the 
Court vacated such decision.  The Veteran indicated that he 
did not wish to appeal the denial of service connection for 
an acquired psychiatric disability.  

The evidence of record reasonably raises a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  
That matter is therefore referred to the RO for the 
appropriate development.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The March 2009 Joint Motion indicated that the Board did not 
provide adequate reasons and bases with respect to whether 
the Veteran's migraine headaches present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and whether 
referral under 38 C.F.R. § 3.321(b)(1) is appropriate.  The 
Joint Motion pointed to findings shown in a June 2007 VA 
examination report which indicate that the Veteran's migraine 
headaches have severe effects on usual daily activities and 
have been a strong factor, together with his other 
conditions, for not keeping a steady job long enough.  The 
Veteran reported increased absenteeism due to his headaches.  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service- 
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, based on the above-noted evidence, the Board 
finds that referral for extraschedular consideration is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's 
increased rating claim for migraine 
headaches to the Under Secretary for 
Benefits or the Director of Compensation 
and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b).  
Either the Under Secretary or the 
Director must review the evidence of 
record to determine whether the Veteran's 
service-connected migraine headaches have 
created marked interference with 
employment or frequent periods of 
hospitalization warranting an extra- 
schedular rating.  A review of the claims 
folder is required.

2.  Upon completion of the above, the RO 
should readjudicate the claim of 
entitlement to a rating in excess of 50 
percent for migraine headaches, to 
include extraschedular consideration.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



